Citation Nr: 1215504	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claims of service connection for a bilateral hearing loss disability and tinnitus.  In June 2011, November 2011, and February 2012, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record does not indicate that a nexus exists between the Veteran's military service and his current bilateral hearing loss disability.

2.  The evidence of record is at least in equipoise regarding whether the Veteran's tinnitus is related to his active service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted in the Introduction, the Board remanded this matter in June 2011, November 2011, and February 2012.  On each occasion, the Board, having determined that previous examinations had been inadequate, remanded the claims for the RO/Appeals Management Center (AMC) to provide the Veteran with an appropriate examination, and to readjudicate the claims.  Most recently, the Veteran was afforded an examination in March 2012, the report of which shows that the examiner complied with the instructions set forth in the February 2012 remand.  The claim was then readjudicated in a March 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in June 2006, prior to the June 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, the Veteran was provided VA examinations throughout his appeal, most recently in March 2012.  Although the Board previously determined that the earlier VA examinations were not adequate to make a determination in the case, the Board finds that the March 2012 examination report sufficiently addresses the etiology of the Veteran's disabilities.  Specifically, the March 2012 examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran declined to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his current bilateral hearing loss disability and tinnitus are related to service.  He has specifically asserted that he suffered acoustic trauma during service; he was exposed to grenades, cannon fire, and small-arms fire.  He also states that he has had tinnitus ever since service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and tinnitus as noted throughout the record.  See e.g. March 2012 VA examination report.  Hickson element (1) is accordingly met for both claims. 

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury. 

A review of the service treatment records, including the examination report at service discharge, does not reveal diagnoses or complaints of hearing loss or tinnitus in service.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2011). Accordingly, Hickson element (2) is not met with respect to disease. 

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  He contends that he was exposed to grenades, cannon fire, and small-arms fire.  The Board notes that the Veteran is competent to give evidence about what he experienced, and acoustic trauma and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran was afforded several examinations through the course of the appeal.  However, the Board has specifically determined in its previous remands that the June 2011 and December 2011 examination reports were deficient as the VA examiner did not adequately discuss or consider the Veteran's assertions of in-service noise exposure.  Accordingly, the Veteran was provided another examination in March 2012.  

Upon review of the claims folder and evaluation of the Veteran, the VA examiner in March 2012 determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service.  The rationale for the opinion was that the Veteran did not link his hearing loss to his military noise exposure.  The examiner noted that upon interview of the Veteran, he indicated that he was more concerned with tinnitus than his hearing loss.  The examiner found that the Veteran did not complain of hearing difficulties in service but only complained of tinnitus.  She recounted his history to include three years of military service followed by 10 plus years as a meat cutter around grindings and band saws without hearing protection, and occasional squirrel hunting with a pistol also without hearing protection.  Stating that there was no nexus event or time frame alluded to when hearing loss began, the examiner observed that the Veteran's post-military noise exposure was significant and lasted many more years than his exposure in military service.  She noted that individuals with hearing loss from acoustic trauma have a "notch pattern" configuration with poorer hearing noted around 4000 hertz then improving; however, the Veteran's hearing loss pattern gradually sloped from the low to high frequencies without a notch.  

As to tinnitus, the VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale for this conclusion included the Veteran's contention that he had tinnitus since 1954 when he delivered telephones near big guns going off.  She noted that the Veteran indicated that he went to sick bay a few times for tinnitus, was given all purpose capsules, and was told that it would go away.  The Veteran specifically recalled that in 1954 when he delivered telephones as big guns were going off he experienced tinnitus, and he went to sick bay.  He also stated that he received the Expert Rifleman medal but the examiner did not find any indication of such an award in the claims folder.  The examiner also observed that service treatment records were silent as for complaints for tinnitus.  She also noted in 2006, a VA physician noted the Veteran's report of tinnitus for the last 10 to 12 but on evaluation that day the Veteran indicated that that was not correct.  He stated that he had indicated on that report that he had tinnitus during service.  The examiner further found that there were other known causes for tinnitus but the fact that the Veteran reported that it started in service provides a time frame for its inception.  Finding that while the Veteran's service records lack documentation for sick call visits and/or award of the Expert Rifleman Badge, the examiner conceded noise exposure in service as instructed by the Board in its remand instructions and found that the tinnitus was related to service.  

The Board finds the March 2012 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Veteran has submitted no competent medical nexus evidence contrary to the March 2012 opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so. See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no medical evidence of record showing that the Veteran's hearing loss disability was incurred in or aggravated by his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's hearing loss disability is related to service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current hearing loss disability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and he experienced during service, he is not competent to ascertain the etiology of his current disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the March 2012 VA examiner's opinion which was rendered by a licensed medical professional rather than a lay person. 

To the extent that the Veteran may be contending a continuity of symptoms since service, the Board observes that such a finding is not supported by the record and therefore not credible.  In this regard, Veteran's service treatment records are negative for any hearing loss disability.  Furthermore, there is a significant period of time during which the Veteran did not complain of any hearing loss disability.  The first evidence of any complaint, treatment, or diagnosis of problems hearing is a VA treatment record dated in 2006 approximately 50 years after his discharge from active duty.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Likewise, while competent to report difficulty hearing over the years, the Veteran is not competent to state that such symptoms meet the regulatory criteria necessary for establishing a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Thus, his statements regarding hearing problems dating since service are insufficient to establish the continuing presence of a hearing loss disability since service.  

Therefore, Hickson element (3) is not met for hearing loss and the claim fails on this basis.  However, this element is met as to the claim for tinnitus.  Although there are some inconsistencies in the record (e.g. the Veteran's report that he went to sick call during service and is in receipt of the Expert Rifleman's award but no documentation of such) the Board notes that in-service noise exposure has been conceded.  Furthermore, as to the Veteran's statement that he has had tinnitus since service, as a layperson, he is competent to report on the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.  These factors, coupled with the VA examiner's positive nexus opinion between service and tinnitus, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is granted. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


